Case 1:16-cr-20549-RNS Document 1181-2 Entered on FLSD Docket 03/13/2019 Page 1 of 3



                                {!)ffice of t~r Attarnt{! ~tnrral
                                       ltlfos~ington, m. QI. 20,5,30
                                            November 16, 2017




     MEMORANDUM FOR ALL COM PO~

     FROM: TH E ATTORNEY GENERAL/                    "---­

    SUBJECT: Prohibition on Improper Guidance Documents

            The Department of Justice has the duty to uphold the laws of the United States and to
    ensure the fair and impartial administration of justi ce. Therefore, when the Department engages
    in regul atory activity, it should model the lawful exercise of regulatory power.

              In promulgating regulations, the Department must abide by constituti onal principles and
    fo ll ow the rules imposed by Congress and the President. These principles and rules include the
    fundamental req uirement that agencies regulate only within the authority delegated to them by
    Congress. They also include the Admini strati ve Procedure Act's requirement to use, in most
    cases, noti ce-and-comment rulemaking when purporting to create rights or obligations binding
    on members of the public or the agency. Not onl y is notice-and-comment rul emaking generally
    required by law. but it has the benefit of availing agencies of more complete information about a
    proposed rule · s effects than the agency could asce rtain on its own. and therefore results in better
    decision making by regulators.

              Not every agency action is required to undergo notice-and-comment rulemak ing. For
     example, agencies may use guidance and similar documents to ed ucate regulated parties through
     plain-language restatements of existing legal requirements or provide non-binding adv ice on
     technical issues through exampl es or practices to guide the application or interpretation of
     statutes and regul ati ons. But guidance may not be used as a substitute for rulemaking and may
     not be used to impose new requirements on entiti es outside the Executive Branch. Nor should
     gu idance create binding standards by which the Department will determine compliance with
     ex isting regulatory or statutory requirements.

              It has come to my attention that the Department has in the past published guidance
     documents- or simil ar instruments of future effect by other names, such as letters to regul ated
     entities- that effec ti vely bind private parties without undergoing the rulemaking process.

             The Department will no longer engage in this practice. Effective immed iately,
     Department components may not issue guidance documents that purport to create ri ghts or
     obligations binding on persons or entiti es outside the Executive Branch (including state, local ,
Case 1:16-cr-20549-RNS Document 1181-2 Entered on FLSD Docket 03/13/2019 Page 2 of 3

     Memorandum for the Attorney General
     Subject: Improper Guidance Documents                                                         Page 2


     and tribal governments). To avoid circumventing the rulemaking process, Department
     components should adhere to the followin g principles when issuing guidance documents:

        •   Guidance documents should identify themsel ves as guidance, di sclaim any force or effect
            of law, and avoid language suggesting that the public has obligations that go beyond
            those set forth in the applicable statutes or legislati ve rules.

        •   Gu idance documents should clearly state that they are not final agency actions, have no
            legall y binding effect on persons or entities outside the federa l government, and may be
            rescinded or modified in the Department's complete discretion.

        •   Guidance documents should not be used for the purpose of coercing persons or entities
            outside the federal government into taking any action or refraining from taking any action
            beyond what is required by the terms of the app licable statute or regulation.

        •   Guidance documents should not use mandatory language such as "shall," "must,"
            ..required," or '·requirement" to direct parties outside the federal government to take or
            refrain from taking action, except when restating- with citations to statutes, regu lations,
            or binding judicial precedent- clear mandates contained in a statute or regulation. In all
            cases, guidance documents should cl earl y identify the underl ying law that they are
            explaining.

        •   To the extent guidance documents set out vo luntary standards (e.g., recommended
            practices), they should clearl y state that compliance with those standards is vo luntary and
            that noncompliance wil l not, in itself, result in any enforcement action.

         All components shall implement these principles immediately with respect to all future
     guidance documents, in consultation with the Office of Legal Policy. Components should al so
     implement these principles consistent with policies issued by the Office of Management and
     Budget, including its Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432
     (Jan. 25, 2007). Furthermore, I direct the Associate Attorney General, as Chair of the
     Department"s Regul atory Reform Task Force, to work with components to identify ex isting
     guidance documents that should be repealed, replaced , or modified in light of these principles.

          For purposes of thi s memorandum, guidance documents include any Department statements
     of general applicability and future effect , whether styled as guidance or otherwise that are
     designed to advise parties outside the federal Executive Branch about legal rights and obli gations
     falling within the Department' s regulatory or enforcement authority. This memorandum does
     not apply to adjudicatory actions that do not have the aim or effect of binding anyone beyond the
     parties involved, and it does not address documents informing the public of the Department's
     enforcement priorities or factors the Department considers in exercising its prosecutorial
     discretion. Nor does it address internal directives, memoranda, or training materials for
Case 1:16-cr-20549-RNS Document 1181-2 Entered on FLSD Docket 03/13/2019 Page 3 of 3

    Memorandum for the Attorney General
    Subject: Improper Guidance Documents                                                         Page 3


     Department personnel directing them on how to carry out their duties, positions taken by the
     Department in litigation, or advice provided by the Attorney General or the Office of Legal
     Counsel. This memorandum is an internal Department of Justice policy directed at Department
     components and employees. As such , it is not intended to, does not, and may not be relied upon
     to, create any rights, substantive or procedural , enfo rceabl e at law by any party in any matter
     civil or criminal.
